Citation Nr: 0127428	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cancer of the rectum.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 1996, and a statement of the case was issued in 
October 1996.  A substantive appeal was received in December 
1996.  Although the veteran had also initiated an appeal from 
the RO's denial of other issues addressed in the August 1996 
rating decision, in his December 1996 substantive appeal the 
veteran indicated his intent to proceed with the appeal only 
on the issue of entitlement to service connection for cancer 
of the rectum.  The veteran is not represented in connection 
with this appeal. 


FINDINGS OF FACT

1.  In an October 1982 rating decision, a claim by the 
veteran for entitlement to service connection for cancer of 
the rectum was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence submitted since the October 1982 rating decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
cancer of the rectum.  


CONCLUSIONS OF LAW

1.  The October 1982 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  Evidence received since the October 1982 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for cancer of the rectum has been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted the veteran's claim of entitlement to 
service connection for cancer of the rectum was originally 
denied in an October 1982 rating decision.  The veteran's 
claim was denied on the basis that there was no evidence of 
the claimed disability during service.  The veteran was 
informed of that decision in a November 1982 letter, but he 
did not file a notice of disagreement.  The October 1982 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, a claim will be reopened if new and 
material evidence is presented or secured since the last 
decision denying the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined by 38 C.F.R. 
§ 3.156(a).  New and material evidence means 1) evidence not 
previously submitted; 2) which bears directly and 
substantially upon the specific matter under consideration; 
3) which is neither cumulative nor redundant; and 4) which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In March 1996, the veteran filed another claim for service 
connection for rectal cancer.  The RO denied this claim by 
rating decision in August 1996, and the present appeal 
ensued.  It does not appear that the RO applied the new and 
material evidence requirement in the August 1996 decision.  
Rather, the RO denied under an analysis of the merits of the 
claim.  However, under the circumstances of this case it does 
not matter that the RO skipped the new and material analysis.  
Regardless of whether or not the RO had found new and 
material evidence to reopen the claim, the Board would not be 
bound by the RO's determination and would nevertheless have 
to consider whether new and material evidence had been 
received.  Jackson v. Principi, No. 01-7007 (Fed. Cir. Sept. 
19, 2001). 

The evidence submitted since the RO's October 1982 rating 
decision includes private treatment records dated from 1965 
to 1988 and a September 1998 statement from J. S., the 
veteran's sister.  The majority of the newly submitted 
private treatment records are duplicative of those previously 
submitted and considered by the RO.  However, the September 
1998 statement from the veteran's sister states that the 
veteran was hospitalized at Crile Hospital in Parma, Ohio, in 
August or September 1945 for a hemorrhoidectomy.  She stated 
that the veteran's treating physician also found cancerous 
polyps in the veteran's rectum.  She noted the veteran was 
released from the hospital after about thirty days, but was 
advised to seek follow-up treatment every two to three 
months.  She noted the veteran sought follow-up care at the 
hospital in Brecksville, Ohio.  The veteran's sister stated 
that the veteran's present condition of "mylo-displacia" 
was most likely the result of his constant dependence on 
antibiotics for protection from a recurrence.  In his 
December 1996 substantive appeal, the veteran indicated that 
Crile Hospital was in Cleveland, Ohio, and that the hospital 
in Brecksville, Ohio, was a VA hospital.  

In view of the basis for the RO's October 1982 denial of the 
veteran's claim, the Board concludes that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The additional evidence is 
therefore new and material and the claim is reopened.  In 
view of this finding, there is no resulting detriment to the 
veteran by the Board undertaking the new and material 
analysis in the first instance. 


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
cancer of the rectum is reopened.  To this extent only, the 
appeal is granted.  


REMAND

The veteran is contending that he was treated for hemorrhoids 
in 1945 at Crile Army Hospital and that a cancerous polyp was 
removed at that time.  In one document, the veteran referred 
to this hospitalization as occurring in November 1945.  In a 
September 1996 letter, the veteran's sister refers to a 
hemorrhoidectomy at Crile Army Hospital in August or 
September 1945.  Service medical records included in the 
claims file do document a hospitalization at Crile Hospital 
in November 1995, but it appears that the reason for that 
hospitalization was related to the veteran's concern over a 
bad breath odor.  Records associated with that 
hospitalization do not document any complaints or treatment 
for hemorrhoids.  

However, in light of the fact that the veteran and a lay 
witness appear to have identified a period of medical 
treatment at a specific military medical facility during a 
definite time period, the Board believes that statutory 
assistance to the veteran requirements dictate that an 
attempt be made to locate and obtain any additional service 
medical records documenting the treatment referred to by the 
veteran.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  See also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The RO's actions in 
this regard should include appropriate 
action to ensure that any additional 
medical records documenting VA treatment 
in the 1940's at a VA facility in 
Brecksville, Ohio, is accomplished. 

2.  The RO should request a special 
search for inpatient clinical records for 
the year 1945 at Crile Army Hospital 
documenting treatment of the veteran for 
hemorrhoids and the claimed 
hemorrhoidectomy.  Any records obtained 
should be associated with the claims 
file.  

3.  After completion of the above, the RO 
should review any newly received evidence 
and determine whether any additional 
development, including a VA examination 
and etiology opinion, is necessary.  

4.  After all necessary development is 
accomplished, the RO should review the 
expanded record and determine whether 
entitlement to service connection for 
rectal cancer is warranted.  If the 
benefit remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case.  
After he is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



